11/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0532
                                   _________________

 DARRELL LEE CONSTRUCTION, LLC,

              Third-Party Plaintiff and Appellant,

       v.
                                                                     ORDER
 SUPERIOR HARDWOODS AND MILLWORK,
 INC. d/b/a GRIZZLY FLOORING
 INSTALLATION,

              Third-Party Defendant and Appellee.
                                 _________________

       Appellant has filed a Motion to Keep Consolidated Appeals Open in this matter. A
Mediator’s Report was filed on October 26, 2022, advising the Court this case had been
settled. Appellant asks the Court for additional time to complete the settlement agreement.
       IT IS HEREBY ORDERED that the motion is GRANTED. The parties have until
December 27, 2022, within which to file a stipulation for dismissal or a report on the status
of this appeal.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                  November 23 2022